Case: 15-11201       Document: 00513970472         Page: 1     Date Filed: 04/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fif h Circuit
                                     No. 15-11201                                    FILED
                                   Summary Calendar                              April 27, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
MAYFORD KENNETH DAVIS, JR.,

                                                  Plaintiff - Appellant

v.

CATHERINE ZELLERS; JESSICA RICHARD; JUSTIN HOLCOMB,

                                                  Defendants - Appellees


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-729


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Mayford Kenneth Davis, Jr., proceeding pro se, appeals the court’s
dismissal of his 42 U.S.C. § 1983 complaint as barred by Heck v. Humphrey,
512 U.S. 477, 486–87 (1994). His complaint seeks, inter alia, damages against
the prosecutor and two police-officer witnesses at the trial resulting in his
conviction, pursuant to Texas Penal Code § 42.01(a)(10), for indecency arising
out of an incident of nude sunbathing at a middle school.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-11201    Document: 00513970472     Page: 2   Date Filed: 04/27/2017


                                 No. 15-11201

      On appeal, however, Davis does not address Heck. Instead, he reasserts
the merits of his contentions without referencing any specific error by the
court. Although pro se briefs are liberally construed, even pro se litigants must
brief contentions in order to preserve them. Yohey v. Collins, 985 F.2d 222,
225 (5th Cir. 1993). Because Davis has not identified any error in the court’s
analysis and determinations, or even mentioned any possible appellate issues,
he has abandoned them. See Brinkmann v. Dallas Cty. Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      AFFIRMED.




                                       2